Citation Nr: 1757002	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than July 22, 2014, for the assignment of a 100 percent rating for service-connected bipolar disorder with associated conversion disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active naval service from September 1991 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Houston, Texas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to an increased rating for bipolar disorder on February 11, 2010.

2.  For the entire appeal period, the Veteran's bipolar disorder with associated conversion disorder has been manifested by total occupational and social impairment, due to such symptoms as: suicidal ideation, seizures, memory loss, depression, mania, persistently dangerous behavior, and intermittent inability to perform activities of daily living. 


CONCLUSION OF LAW

The criteria for an effective date of February 11, 2010, but no earlier, for the assignment of a 100 percent rating for bipolar disorder with associated conversion disorder have been met.  38 U.S.C. §§ 5107, 5110, 7105 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.130, Diagnostic Code 9432 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the symptoms of his psychiatric disability remained largely consistent since he filed his claim for an increased rating, and that a 100 percent disability is warranted for the entire appeal period.  

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  Otherwise, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).  The "date entitlement arose" has been interpreted to mean the date when the claimant met the requirements for the benefits sought.  38 U.S.C. § 5110 (a). 

VA received the Veteran's original claim for an increased rating on February 11, 2010.  A July 2010 rating decision denied the claim.  The Veteran filed a timely notice of disagreement in August 2010.  

In March 2010, the Veteran was treated at VA Medical Center (VAMC) for seizures.  The Veteran reported that his mood was irritable, sleep pattern was poor, and that he had depression, memory loss, symptoms of tongue biting, and suicidal ideations.  The Veteran reported that his seizures were occurring approximately 2 to 3 times per week, as opposed to once per week as was occurring six months prior.  The examiner noted average grooming and hygiene, poor dentation, inappropriate behavior with the examiner, and severe mood changes fluctuating between hyper and talkative to calm and incongruent.  The examiner also noted shape and color visual hallucinations.  The Veteran was referred to neurology for his seizures, which were returned as psychogenic and as due to his conversion disorder. 

In May 2010, the Veteran was afforded a VA examination, at which point he reported experiencing poor social functioning, loss of work due to pseudo-seizures associated with his conversion disorder, depression, loss of memory, inability to maintain his hygiene on certain days, and severe avoidance of the public.  The examiner noted that during the examination that the Veteran noted several times that his emotional symptoms have been generally the same in terms of intensity, except for the degree of depression, which has worsened due to an increase in seizures.  The examiner noted that there was severe impairment in the Veteran's thought process, and that his communication was lacking as well.  Further, the examiner noted that he had no recall during his seizures, frequent anger outbursts wherein he pulled his girlfriend's hair, biweekly panic attacks, impaired impulse control and issues with personal hygiene.  The Veteran denied delusions or hallucinations, and did not describe homicidal or suicidal thoughts.  

In January 2014, the Veteran was afforded another VA examination.  The examiner confirmed a diagnosis of bipolar disorder, conversion disorder, and dissociative identity disorder.  The examiner also stated that the Veteran's seizures were identified as psychogenic, non-epileptic seizures which were related to the Veteran's conversion disorder.  The Veteran described largely the same symptoms as his May 2010 examination, reporting a depressed mood, anxiety, memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful relationships. 

In February 2015, the RO granted a 100 percent rating for the Veteran's bipolar disorder effective July 22, 2014, the date the Veteran submitted additional medical evidence online.  The February 2015 rating decision, in pertinent part, based the grant of a 100 percent disability rating on the Veteran's difficulty adapting to work, a work-like setting, and stressful circumstances, as well as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  Additionally, the RO cited symptoms of disturbances of mood and motivation, difficulty in maintaining relationships, anxiety, depressed mood, and memory loss.   

In June 2016, the Veteran was afforded another VA examination.  The Veteran's diagnoses were once again confirmed by the examiner.  The Veteran reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, memory loss, disturbances of motivation and mood, inability to establish and maintain effective relationships, and seizures occurring between one and three times per week. The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood. 

Here, the Board agrees with the Veteran's contention that a 100 percent rating is warranted effective February 11, 2010, the date that VA received his claim for an increased rating.  The Board finds that the Veteran's total disability picture remained mostly consistent from the time he filed his claim in February 2010, until he was granted a 100 percent disability rating.  The February 2015 rating decision based the assigned rating on symptoms the Veteran had reported since 2010.  Further worth noting is the Veteran's statement at the May 2010 VA examination, wherein he asserts that his total disability picture has remained largely consistent.  Additionally, at the Veteran's April 2017 hearing, he continued to consistently report symptoms that had illustrated total disability dating back to 2003.  That testimony has been corroborated by the Veteran's medical evidence; and furthermore, the Board finds him credible in this respect.  

While the RO seemingly assigned an effective date based on the date of submission of further medical evidence, it was clear from the medical evidence submitted that entitlement to a 100 percent disability rating existed well before July 22, 2014.  Since there was an active appeal pending with a timely notice of disagreement, the Board must assign an effective date of when entitlement arose, or when the claim was received, whichever is later.  In this case, it is clear from the medical evidence of record that entitlement arose well before the Veteran filed his claim for increase in February 2010, however, as that is the later date, that is the proper effective date. 

Accordingly, the Board finds that the Veteran should be afforded a 100 percent rating for his bipolar disorder with conversion disorder under Diagnostic Code C.F.R. § 4.130, Diagnostic Code 9432, from the original date of his claim for increase, February 11, 2010. 


	(CONTINUED ON NEXT PAGE)

ORDER

An effective date of February 11, 2010, but not earlier, for the award of a 100 percent disability rating for bipolar disorder is granted. 




____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


